         Case 1:17-cr-03237-JAP Document 172 Filed 03/07/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                        No. 17-cr-3237 JAP

JESUS FRANCISCO FERNANDEZ,

                       Defendant.


                               ORDER DECLARING MISTRIAL

       A jury trial was held from March 4, 2019 to March 6, 2019. At the conclusion of the trial

and after extended deliberation, the foreperson reported that the jury was unable to reach a

unanimous verdict. The jury reported that no benefit would come from any further deliberation.

The Court finds that manifest necessity for a mistrial exists because further deliberations would

not aid the jury in reaching a verdict.

       IT IS THEREFORE ORDERED THAT:

       (1) The Court declares a mistrial;

       (2) Subject to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(e), the Court

           reserves the right of the government to re-try Defendant on the Indictment.




                                                    _________________________________
                                                    SENIOR UNITED STATES DISTRICT JUDGE
